Proceeding under article 78 of the Civil Practice Act to review a determination of the Board of Regents, transferred to this court by order of Special Term, Albany County, dated February 3, 1950. Petitioner’s license to practice dentistry has been suspended for one year for violating paragraph g of subdivision 2 of section 6613 of the Education Law. The State Board of Dental Examiners has made findings, sustained by the Board of Regents, that petitioner advertised for patronage by causing to be printed and circulated printed matter with the intent and purpose of obtaining patronage. There is evidence in the record to sustain such findings. Determination of the Board of Regents unanimously confirmed, without costs. *809Present — Poster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [See-post, p. 825.]